Examiners Comment
This action is in response to the amendment filed on 08/05/2022.
Claims 1, 4-6, 9-11, 14-15 are amended.
Claims 2-3, 7-8, 12-13 are cancelled.
Claims 1, 4-6, 9-11, 14-15 are allowed.
The Applicants arguments regarding the amended claim limitation “…selecting the random access resource according to the first moment and the delay time comprises: selecting the random access resource after the first moment is started; and when a signal measurement result corresponding to a random access resource selected before a second moment is below a preset threshold, selecting a random access resource again until the second moment, wherein the second moment is determined according to the first moment and the delay time” is persuasive.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1 and 11, the following underlined claim limitation is not disclosed by any prior art: “…selecting the random access resource according to the first moment and the delay time comprises: selecting the random access resource after the first moment is started; and when a signal measurement result corresponding to a random access resource selected before a second moment is below a preset threshold, selecting a random access resource again until the second moment, wherein the second moment is determined according to the first moment and the delay time”.
Closest prior art:
Chen (US20200128582A1) discloses a base station receiving a random access request Msg1 sent by a terminal, and sending a random access rollback instruction to instruct different types of terminals to apply different rollback parameters so as to initiate random access again after random access has failed. In FIG. 5, para 73-76, Chen discloses a method for a random access after a random access backoff. A user equipment sends a random access request to a base station, where the random access request is an Msg1 message, and receives a random access backoff indicator sent by the base station; the random access backoff indicator indicates different backoff parameters of different categories of user equipments so that they reinitiate a random access after their random accesses fail; the user equipment initiates a random access according to the random access backoff indicator.
However, Chen does not disclose the limitation “…selecting the random access resource according to the first moment and the delay time comprises: selecting the random access resource after the first moment is started; and when a signal measurement result corresponding to a random access resource selected before a second moment is below a preset threshold, selecting a random access resource again until the second moment, wherein the second moment is determined according to the first moment and the delay time”

Wang (US20200052767 with foreign priority of Jan 10, 2018 PCT/CN2018/072037) discloses determining a RAR backoff based on the determined system load. FIG. 4, para 69 Wang discloses - when the UE receives the indicator such as the BI (and optionally the indicated backoff values is above a given threshold), the UE checks if there are other candidate beams whose e.g. SS-RSRPs are above the threshold such as ssb-Threshold, e.g. a rsrp-ThresholdSSB. If this is the case, the UE ignores the BI. The UE then proceeds with Random Access Resource selection from the set of usable beams or SSBs with the previously used beam or SSB excluded. The set of useable SSBs have the SS-RSRP measurements above the threshold. The procedure may repeat until the UE 10 gets the RAR indicating a success of a RACH access. In Wang, different RAR resources on different beams are selected based on the backoff indicator threshold.
However, Chen does not disclose the limitation “…selecting the random access resource according to the first moment and the delay time comprises: selecting the random access resource after the first moment is started; and when a signal measurement result corresponding to a random access resource selected before a second moment is below a preset threshold, selecting a random access resource again until the second moment, wherein the second moment is determined according to the first moment and the delay time”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472